IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION


KENNETH LEE MCGOWAN,                              §
  PLAINTIFF,                                      §
                                                  §
V.                                                §    CASE NO. 3:18-CV-2483-N-BK
                                                  §
KIRSTJEN M. NIELSEN,                              §
ET AL.,                                           §
   DEFENDANTS.                                    §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge. Accordingly, Plaintiff’s case is DISMISSED. Plaintiff is hereby

WARNED that if he persists in filing fee-paid complaints but failing in his responsibility

to properly effectuate service, he will be subject to the imposition of sanctions, including

monetary penalties and restrictions on his privilege to file civil cases in the future.

       SIGNED this December 6, 2019.




                                               _________________________________
                                               UNITED STATES DISTRICT JUDGE
